Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 01/15/2021. Claims 1, 2, 8 and 14 have been amended. Claims 16-17 have been canceled. Claims 21-22 have been added. Claims 1-15 and 18-22 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for database systems and methods for automated database modifications. The detailed implementation indicates: (1) A database system comprising: a database to maintain existing customizations associated with a user of a client device coupled to a network; and a server coupled to the database and the network to: receive, from the client device, user input indicative of a new functionality to be added to a virtual application supported by an application platform from the client device; (2) Identify the existing customizations associated with the user in the database; (3) Determine a plurality of database modifications corresponding to different solutions for achieving the new functionality based at least in part on the existing customizations associated with the user; (4) Provide, at the client device, graphical representations of the plurality of database modifications corresponding to the different solutions; and (5) Automatically implement one of the plurality of database modifications corresponding to a selected solution of the different solutions in response to selection of the one of the plurality of database modifications by the user.
	
 3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/24/2021

/HUNG D LE/Primary Examiner, Art Unit 2161